 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Haynes Stellite Company, Divisionof Union CarbideCorporation,is,and atallmaterial times had been,an employer within the meaning of Section 2(2) of theAct.2.UnitedSteelworkersof America, AFL-CIO,is,and at all material times hasbeen, a labor organization within the meaning of Section 2(5) ofthe Act.3.By threatening its employee,Richard E.Durham,with loss of promotionalopportunities and economic benefits because he engaged in protected concertedactivities,therebyinterferingwith,restraining,and coercing him in the exercise ofrights protectedby Section 7 of the Act, theRespondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)-(1) of the Act.4.The above-described unfair labor practices tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce,and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and (7)of the Act.5.The General Counsel has failed to sustain the allegations of paragraphs num-bered 5(a) and 5(b) of the complaint, and thatportion of paragraph numbered5(c) of thecomplaint which refersto Art O.Simpson.6.The recordherein does not establish that the Respondent interfered withthe freedom of choice of its employees in the electionof February,17, 1961.[Recommendations omitted from publication.]United Plant Guard Workers of AmericaandHouston ArmoredCar Company,Inc.CaseNo. 23-CC-82.March 5, 1962DECISION AND ORDEROn June 29, 1961, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications noted below.'The Trial Examiner found that the' picketing engaged in by thestriking employees of the Houston Armored Car Company violatedSection 8(b) (4) (i) and (ii) (B) of the Act.He also found that thehandbilling engaged in by Respondent was violative of Section1The Respondent'srequest for oral argument is denied,as the record,including theexceptions and brief,adequately present the issues and the positions of the parties136 NLRB No. 9. UNITED PLANT GUARD WORKERS OF AMERICA1118(b) (4) (i) and (ii) (B) of the Act, and was not permissible activityunder the second proviso to Section 8(b) (4), for the reason that thisproviso does not apply to handbilling in connection with a disputewith an employer engaged exclusively in providing services.The Trial Examiner's finding that the picketing by the Union atthe places of business of customers of Houston was unlawful ap-parently is based on the theory ofWashington Coca Cola BottlingWorks, Inc.,107 NLRB 299, which held that picketing of trucks ofa primary employer during visits to customers was unlawful if theprimary employer maintained a permanent place of business whichcould be picketed effectively. In view of the reversal by the Board ofWashington Coca Cola,in its recent decision inInternational Brother-hood of Electrical Workers, Local Union 861, et al. (Plauche Electric,Inc.),135 NLRB 250, we find that the picketing may not be foundindependently unlawful on this basis.We further find that thepicketing at the locations visited by the trucks, which picketing wasconducted only during the duration of the trucks' stay, and withsigns identifying the primary employer, Houston Armored Car, asthe employer with whom the Union had its dispute, conformed tothe requirements ofMoore Dry Dock Company?We conclude,therefore, that the evidence relating to the picketing considered in itstotality does not support the Trial Examiner's finding.In accord with the Board's decisionsin International Brotherhoodof Teamsters, etc., Local 537 (Jack M. Lohman, d/b/a Lohman SalesCompany),132NLRB 901, andLocal No. 662, Radioc0TelevisionEngineers, et al. (Middle South Broadcasting Co.),133 NLRB 1698,we find that the handbilling conducted by the Respondent Union waspermissible activity under the second proviso to Section 8 (b) (4) ofthe Act.Accordingly, and as we find that neither the picketing nor thehandbilling violated Section 8(b) (4) (i) or (ii) of the Act, we shalldismissthe complaint in its entirety.[The Board dismissed the complaint.]MEMBER RODGERS dissenting :I would affirm the Intermediate Report in its entirety.For the reasons enunciated inWashington Coca Cola BottlingWorks, Inc., supra,and in my dissent inPlauche Electric, Inc., supra,I would find the picketing by Respondent at secondary locations tobe unlawful under Section 8(b) (4) (i) and (ii) of the Act.Houstonhad a permanent place of business to which the drivers of its trucksreturned six times daily, at which the Union could, and did, effectivelypicket.That the Union had a secondary objective in also picketing at292 NLRB 547 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe premises of employers visited by the trucks is further shown bythe handbilling campaign, which, as described below, was designedto put economic pressure on all employers who continued to do businesswith Houston during the Union's dispute with Houston.Also for the reasons stated in my dissent inLohman Sales, supra,I would find that the second provision to Section 8(b) (4), the so-called "publicity" proviso, has no application to the handbilling ofsecondary employers with respect to the Union's dispute with Ar-mored Car Service Company, the primary employer.Armored Carmerely provides services in connection with the safe handling of itscustomers' money.An employer who does nothing but handle otherpeople's money cannot be found to be a producer of a product-cer-tainly not a producer of money, which is the only product I see in-volved here. Indeed, the handbill distributed by the Union allegesthat the "product" being delivered was "currency, change, etc."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge, duly filed,the General Counsel of the National Labor RelationsBoard,through the Regional Director for the Twenty-third Region (Houston,Texas),issued a complaint dated February 20, 1961,alleging that the above-named Respond-ent, herein also called the Union,has engaged in unfair labor practices in violationof Section 8(b) (4) (i) and (ii) (B) of the National LaborRelations Act, as amendedby the Labor-Management Reporting and Disclosure Act of 1959,herein called theAct.The answer of the Respondent denies the commission of any unfair labor prac-tices.Pursuant to notice,a hearing was held before Reeves R. Hilton,the dulydesignated Trial Examiner,at Houston,Texas, on March 21,1961.All parties wererepresented by counsel and were afforded opportunity to adduce evidence, to ex-amine and cross-examine witnesses,to present oral argument,and to file briefs.Counsel for the General Counsel and the Respondent submitted briefs which I havefully considered.Prior to this hearing the General Counsel,in accordance with the provisions ofSection 10(1) of the Act, filed a petition for an injunction against the Union andon March 2,1961, the matter was heard by the court.'Counsel stipulated that therecord in the district court proceeding(with one unimportant deletion)be incorpo-rated in and made a part of the record in this case.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSHouston Armored Car Company,Inc., herein called Houston,is a Texas corpora-tion and maintains its principal office at 341 Austin Street,Houston,Texas, where itis engaged in the business of operating an armored car pickup and delivery service.During the year 1960 Houston performed services with a cumulative value in excessof $50,000 for the following companies, which maintain places of business in andnear the city of Houston:Finger Furniture Company,Inc., a Texas corporation operating a chain of retailfurniture stores.J.Weingarten,Inc., a Texas corporation operating a chain of retail grocery stores.Blue Ribbon Packing Company, a Maine corporation and a subsidiary of CudahyPacking Company, engaged in the business of purchasing,slaughtering,and processingof meat products.'Clifford Potter,Reg Dir. v United PlantGuard Workers of America,192 F Supp.918 (D C. S. Tex.).On March 17, 1961,the court issued its decision granting in partthe relief requested. UNITED PLANT GUARD WORKERS OF AMERICA113F.W. Woolworth Company, a New York corporation operating a chain of retailstores.Sears, Roebuck&Company, a New York corporation operating a chain of retailstores.J.C. Penney Company, a Delaware corporation operating a chain of retailstores.Counsel stipulated that Houston and each of the above-named companies isengaged in commerce within the meaning ofthe Act.I so find.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Sections 2(5) and 8(b)of the Act.III.THE UNFAIR LABOR PRACTICESA. Houston's operationsHouston, as related by Comanager Robert Fidler, has contracts with numerouscompanies or firms located in the Houston metropolitan area covering its serviceswhich consists of the pickup of money or deposits at the customer's place of businessfor transportation to banks or other depositories and for the transportation of cur-rency from banks or other places to the customer. In the performance of theseservicesHouston, at times material, operated 6 armored trucks and employed 12men, 2 men being assigned to each truck. The trucks made regular pickups and deliv-eries on established routes and in the normal course of their duties the employeesentered and left Houston's office about six times per day.B. The primary strikeThe parties stipulated that on October 21, 1960, the Union, following a Board-conducted election,was certified as the collective-bargaining representative for theemployees of Houston.Contract negotiations commenced about November 15, 1960,and the parties being unable to reach an agreement,the Union,on December 23,declared a strike and 8 of the 12 employees responded to the strike call.Since the date of the strike the Union has maintained one or two pickets at Hous-ton's place of business.C. The Union's activities directed against secondary employers1.Thehandbilling campaignIt is undisputed that around the first of January 1961,the Union engaged in ahandbilling campaign wherein it distributed handbills at the sites of companiesserviced by Houston. In brief, the handbills were addressed to customers, includingunion members, outlined the dispute between the Union and Houston, and concludedwith the request,"Please Do Not Patronize."Again there is no dispute as the generalpattern followed by the Union in circulating and distributing the handbills.Thus, Jack Russell,International representative of the Union,testified he and acouple of the striking employees(and the wife of one of the strikers)would followthe armored car to the secondary employer's place of business and when it parkedthey would pass out the handbills at the customer entrance to patrons entering orleaving the store.Russell denied that he, or any of the handbillers in his presence,ever distributed handbills at the employees'entrance or places where goods wereshipped or received.Russell also denied that he ever passed out handbills to knownemployees or that he had any conversations with secondary employers or their repre-sentatives.Wiley E. Malone,Rudy F. McClanahan,Aspor J. Caruso, all strikingemployees,and Mrs.WileyE. Malone testified to the effect that they distributed hand-bills in the manner described by Russell.Fidler,Milton Fehrle, comanager,and Neil G.Wyatt,dispatcher,all drove trucksafter the commencement of the strike and testified concerning the distribution ofhandbills at some 70 stores or places of business, including Finger Furniture Com-pany, J. Weingarten,Inc., Blue Ribbon Packing Company, F.W. Woolworth,Sears,Roebuck & Company, and J. C. Penney Company, while they were making pickupsor deliveries.Fidler also stated the handbillers distributed circulars to the employeesof secondary employers as well as customers,citing instances at Weingarten's wherehandbills were given to employees who wore yellow garments bearing the wording"Weingartens."Fidler also described the manner in which handbills were distributed at the Sears,Roebuck store in Pasadena.This store did not open until noon on Mondays and 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDThursdays so on those days Fidler arrived about 11:15, and parked at and enteredthe store through the employees' entrance.On these occasions Russell followedFidler, parked his car, and passed out handbills to employees entering the store.Malone, who was assigned to this route for about a year, testified the store did notopen until noon on Mondays and Thursdays and on those days he made his deliveriesprior to noon and he, too, used the employees' entrance.Malone claimed patronsalso used this entrance because he had heard the store detective tell customers thestore did not open until noon.Malone admitted he passed out handbills at the store,about 50 feet from the employees' entrance, and he could not distinguish employeesfrom customers.Russell admitted that on Mondays and Thursdays he distributed handbills about40 feet from the employees' entrance to Sears, Roebuck and he could not tellwhether the persons given handbills were employees or patrons of the store.From the foregoing evidence I have no difficulty in finding the Union circulatedand distributed handbills to the employees of Sears, Roebuck and Weingarten.Rupert E. Thorp, manager of Penney's store in Pasadena, testified he spoke toMalone while he was handbilling and informed him the company could not becomeinvolved in the dispute.When Malone said the activities were legal,Thorp said hewould not permit strikebreakers to pick up its money.Although Malone said hewould stop handbilling he did not do so.2.The picketing activitiesIt is also undisputed that the Union engaged in picketing activities for -a periodof 3 days, from about January 24 to 26, 1961. On these occasions Russell admittedthat the strikers followed Houston's trucks with signs taped on the side of theircars stating, "Houston Armored Car Company on Strike . . . Company Unfair."Upon the truck's arrival at the customer's place of business the strikers picketedthe premises carrying signs which read, "Houston Armored Car Co., on strike, Com-pany unfair," and "Houston Armored Car Co., on strike.This truck driven by'Scabs.' "Fidler, Fehrle, and Wyatt testified that while driving trucks they were followedand picketed on the dates and in the manner described above at the premises ofsome 69 customers including Finger Furniture Company;J.Weingarten;F.W. Wool-worth; Sears, Roebuck; and J. C. Penney.Robert W. Baudo, plant superintendent for Blue Ribbon Packing Company, testi-fied that on three occasions around January 24 to 26,strikers followed Houston'struck onto plant property and picketed in front of the plant entrance, which issituated some 350 feet from the public street.When Baudo observed the picketing,the employees of Blue Ribbon are represented by the United Packinghouse Workers,he went to the picket and asked him to leave the company property. The pickettold Baudo, "If we didn't do business with Houston Armored Car he wouldn't be onour property."The next day picketing occurred when Houston's truck came tothe plane but Baudo had no conversation with the picket.The third day of picketing,Baudo spoke to two of the strikers as they were getting out of their car and theystated they had no intention of affecting Blue Ribbon's employees and they would beglad to so notify them.There was no further picketing at Blue Ribbon.3.Theeffect of the Union's conduct on Houston'sbusinessFidler testified that in the interval December 23, 1960,to February 15, 1961, ninecustomers ceased doing business with Houston because of the Union's activities attheir places of business.There isno evidence that the picketing or handbilling resulted in any cessation ofwork on the part of employees of secondary employers or the shipment or deliveryof goods to or by the secondary employers.Analysis and Concluding FindingsThe General Counsel contends that by picketing and distributing handbills in theabove-manner the Union violated Section 8(b)(4)(i)and (li)(B) of the Act.The Unionasserts that the picketing was of short duration and of such an isolatedcharacter that no remedial relief is required but, in any event, the picketing didnot constitute illegal inducement or encouragement of employees of the secondaryemployers.With respect to the handbilling,the Union, in substance,claims that itwas doing nothing more than truthfully publicizing its dispute with Houston tosecondary employers and their customers,therefore,itsactivities cannot be con-sidered as threats,coercion,or restraint directed against secondary employers, and,in any event,these activities were, and are, protected by the publicity proviso toSection 8(b) (4) of the Act. UNITED PLANT GUARD WORKERS OF AMERICA115Of course, it is clear the Union had full opportunuity to publicize its dispute withHouston to its employees at its regular place of business for the record shows thatthe nonstriking employees entered and left the premises about six times during theirnormal workday. But although the Union did picket in front of Houston's permisesitalso extended its picketing activities to premises of secondary employers whileHouston's drivers were performing services for the secondary employers and I haveno doubt whatever that one of the objectives of the picketing was to force or requirethese employers to cease doing business with Houston.Certainly, it cannot be saidthat the picketing of some 69 secondary employers for a period of 3 days was, or is,an isolated incident.Moreover, the fact that the picketing may not have resultedin any work stoppages or interference with shipments or deliveries is immaterial.Equally without merit is the Union's argument there is no evidence indicating em-ployees of secondary employers observed the picketing.Baudo testified that thepicketing on the property of Blue Ribbon was plainly visible to the employees.But,apart from Baudo's testimony, the record fully supports the finding that picketingat the premises of secondary employers was conducted in such a manner that it couldreadily be observed by the employees of these employers.In thePrecisionMattresscase,2 the question presented was whether the union bypicketing retail furniture stores with signs urging customers not to buy products ofPrecision, the primary employer with whom the union had a dispute, for the purposeof forcing the store owners to cease doing business with Precision, thereby violatedSection 8(b) (4) (i) and (ii) (B) of the Act.There the Board reviewed the legis-lative history of the 1959 amendments to Section 8(b)(4) of the Act and the out-standing decisions by the courts and the Board relating to secondary picketing arisingunder Section 8(b)(4) prior to the 1959 amendments.The Board thereupon con-cluded that the picketing constituted illegal inducement and encouragement of em-ployees of neutral employers to perform services, albeit the picketing was un-successful from that standpoint, in violation of Section 8(b)(4)(i) of the Act.TheBoard further held that the picketing was not protected by the proviso to Section8(b)(4) and constituted unlawful coercion or restraint of secondary employers con-trary to the provisions of Section 8(b)'(4)(ii)(B) of the Act. In accordance withthe decision in thePrecisionMattresscase, and the rationale expressed therein, Ifind the Union by picketing in the manner found herein thereby engaged in conductin violation of Section 8(b) (4) (i) and (ii) (B) of the Act.The more difficult question is whether the Union's distribution of the "Do NotPatronize" handbills at the premises of Houston's customers was in violation ofSection 8(b) (4) (i) and (ii) (B) of the Act, or was protected by the proviso there-to.The pertinent provisions of Section 8(b)(4), as amended in 1959, declare it anunfair labor practice for a labor organization or its agents:(i) to engage in, or to induce or encourage any individual employed by anyperson engaged in commerce . . . to engage in, a strike or a refusal in thecourse of his employment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities or to performany services; or (ii) to threaten, coerce, or restrain any person engaged in com-merce or in any industry affecting commerce, where in either case an objectthereof is:*******(B) forcing or requiring any person to cease using, selling, handling,transporting, or otherwise dealing in the products of any other producer,processor, or manufacturer, or to cease doing business with any otherperson ...*******Provided further,That for the purposes of this paragraph (4) only, nothingcontained in such paragraph shall be construed to prohibit publicity, other thanpicketing, for the purpose of truthfully advising the public, including con-sumers and members of a labor organization, that a product or products areproduced by an employer with whom the labor organization has a primary dis-pute and are distributed by another employer, so long as such publicity does nothave an effect of inducing any individual employed by any person other thanthe primary employer in the course of his employment to refuse to pick up,deliver, or transport any goods, or not to perform any services, at the estab-lishment of the employer engaged in such distribution.2United Wholesale and Warehouse Employees, Local 261, Retail, Wholesale and Depart-ment StoreUnion, AFL-CIO (Perfection Mattress & Spring Company),129 NLRB 1014641795-63-vol. 136-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to the 1959 amendments, the Board held in theAlloycase 3 that the publica-tion of "Do Not Patronize" listsare "aimedat hurting the employer economicallyby black-hstinghim inthe estimation of those persons among whom he earns hisliving, and whose dealings support his business operations," and that "coercion"existsin the fact that the "union seeks to cause economic loss to the busi-ness. ..."4The Board's finding that such conduct restrained and coerced theemployer, conduct which at that time was not unlawful even if for a proscribedobjective,was not passed upon by the court, which merely reversed the Board'sadditional finding that the same conduct also constituted restraint of that employer'semployees within themeaningof Section 8(b)(4)(1) (A) of the Act.5Despite thefact that the decisions of both the Board and the court in theAlloycase werecalled to the attention of the Senate during debates on the Section 8(b) (4) amend-ments,there is nothing in the legislative history to indicate any intention to ex-clude this type of union conduct from the reach of the amendment. Finally, ifpublicity, short of picketing, were to be regarded as conduct which did not"threaten, restrain, or coerce" but as an expression of opinion reasonably calculatedto persuade, there would have been no need for the first part of the proviso toSection 8(b)(4).I find that the Union by distributing "Do Not Patronize" handbills at the premisesof secondary or neutral employers, an object thereof being to force or require theseemployersto ceasedoing business with Houston, did thereby threaten, restrain, andcoerce persons engaged in commerce or in an industry affecting commerce withinthemeaning of Section 8(b)(4)(ii)(B) of the Act, unless protected by the pro-viso thereto.I agree with the General Counsel that the Union by distributing handbills toemployees of Sears, Roebuck and Weingarten, considered in the context of thepicketing, thereby induced or encouraged employees of secondary employers toengage in a strike or concerted refusal to perform services for a proscribed ob-jective.The Supreme CourtinInternationalBrotherhood of ElectricalWorkers,Local 501, et al. (Samuel Langer) v. N.L.R.B.,341 U.S. 694, 701-702, held that,"The words `induce or encourage' are broad enough to include in them every formof influence and persuasion."Accordingly, I conclude that this conduct constitutesa violation of Section 8(b) (4) (i) (B), unless it falls within the protection of theproviso to Section 8(b) (4) of the Act.The General Counsel contends that since Houston is engagedin a servicebusinessand does not manufacture, sell, or distribute any product the Union's handbilling atits customers' places of business does not fall within the protection of the proviso toSection 8(b) (4).The Board has not yet passed upon the issue presented in thistypeof case.However, three Trial Examiners have had occasion to pass uponthis question and in well-considered opinions two concluded the proviso was broadenough toencompassa service industry,6 while the other held the proviso in-applicableunlessthere was a product involved.?I agree with the conclusion reached by Trial Examiner Libbin inLocal No.662,Radio and Television Engineers, etc., supra,and as the facts in that case and thepresent case are substantially the same, I adopt his interpretation of the publicityproviso, and the reasons therefor, so ably expressed in his Intermediate Report: 86lnternational AssociationofMachinists,Lodge942, AFL-CIO (Alloy ManufacturingCompany),119 NLRB 307, 309* See also the Board's findinginRadio BroadcastTechnicians, Local Union No1264 ofthe InternationalBrotherhoodof Electrical Workers, AFL-CIO, et al. (WKRG-TV, Inc.),123 NLRB 507, 527, that "among the normal foreseeable consequences of the Respondent'sUnion's . . . [advertising] campaign to induce advertisers to withdraw their businessfrom WKRG, was a direct economic loss to WKRG. . . ."NLRB v InternationalAssociation of Machinists, Lodge 942,AFL-CIO (AlloyMfg. Co.),263 F. 2d 796 (C.A. 9), cert. denied 362 U.S. 940.6Intermediate Reports of Maurice M Miller inElectricalWorkers Local Union No. 73(Northeastern Construction of Washington, Inc.),Cases Nos 19-CC-137, 19-CC-138,issued September 9, 1960 [134 NLRB 498], and Fannie M. Boyls inPlumbers andPipefittersLocalUnion No. 142, AFL-CIO (Shop-Rite Foods, Inc, d/b/a Piggly Wiggly),Cases Nos. 23-CC-72, 23-CC-73, issued October 25, 1960 [133 NLRB 307], respectively.'Local No.662, Radio and Television Engineers, affiliatedwithInternational Brother-hood of ElectricalWorkers, AFL-CIO (MiddleSouth BroadcastingCo ),Case No. 10-CC-452, issuedOctober 4, 1960 [133 NLRB1698], IntermediateReport of Louis Libbin.81 do not consider it necessaryto repeatthe legislativehistory ofthe proviso for ithas been thoroughly reviewed in the above-mentioned Intermediate Reports, as well as UNITED PLANT GUARD WORKERS OF AMERICA117It is an elementary principle of statutory construction that "where the provisoitselfmust be considered in an attempt to determine the intent of the legis-lature, it should be strictly construed.This is true because the legislative pur-pose set forth in the general enactment expresses the legislative policy andonly those subjects expressly exempted by the proviso should be freed fromthe operation of the statute." [Citing Sutherland, Statutory Construction, 3ded., vol. 2, § 4933, pp. 471-472] The United States Supreme Court has stated[citingU.S. v. American Trucking Association, Inc.,310 U.S. 534, 543; seealsoJoseph J. Schultz v. N.L.R.B.,284 F. 2d 254 (C.A.D.C.)] that: "There is,of course, no more persuasive evidence of the purpose of a statute than thewords by which the legislature undertook to give expression to its wishes," andthat only "when that meaning has led to absurd or futile results" or to "an un-reasonable one `plainly at variance with the policy of the legislation as a whole'[has] this Court followed that purpose rather than the literal words. .The plain language of the proviso obviously does not cover a service situationsuch as exists in the instant case.The legislative history clearly discloses thecongressional policy to amend the secondary boycott provisions of the Taft-Hartley Act in order to plug the loopholes which permitted such boycotts bypressure exerted directly on the secondary employer.The proviso exemptscertain conduct from the operation of the amendments.There is nothing in thelegislative history which indicates in any way a congressional intent to interpretthe proviso so as to encompass a service-type situation.The legislative historyis positive in the other direction.Thus, all the examples deal with a productproduced by the primary employer and handled or distributed by a secondaryemployer.Obviously, Congress knew the difference between products, produc-tion, and distribution on the one hand, and the rendering of services on theother hand.Had Congress intended to include a service-type situation, itcould easily have added those words to the proviso.The entire Section 8(b) (4)forcefully demonstrates the lengths to which Congress has gone in using addi-tionalwords to make itsmeaningall inclusive when it has so intended.18Indeed, in those instances where Congress intended to include services, it hassaid so in those words, as appears with respect to employees in Section 8(b)(4) (i) and in the qualification to the very proviso under consideration. 19Theconclusion is inescapablethat Congress deliberately decided upon the use of thewords "products," "produced," and "distributed" with the intention of coveringonly those situations which the plain and customary meaning of these wordsdescribe.Whether it did so in the belief that these were the situations whichmore urgently required protection because in its judgment and experience theywere more prevalent or whether, as may be more likely, it was because, asSenator Kennedy stated: "This bill is a compromise" between the Senate billwhich contained no secondary boycott amendments and the House bill whichcontained no proviso, it is not clear.What is clear is that giving these wordstheir literalmeaning leads to neither an absurd nor futile result nor to anunreasonable one plainly at variance with the policy of the legislation as awhole, and that Congress has given no intimation, even indirectly, of any con-trary will.Upon consideration of all the foregoing, I am convinced and find that Re-spondent's conduct in this case does not fall within the protection of theproviso.1sThus, Section8(b) (4) (1)refers to engaging in "a strike or a refusal in thecourse of his employment to use, manufacture, process, transport or otherwise handleor work on any goods, articles, materials, or commodities or toperform any services"[Emphasis supplied.]And subsection(b) refers to"forcing or requiring any per-son to cease using, selling,handling, transporting,or otherwise dealing in the prod-ucts of any other producer,processor,or manufacturer,or to cease doing businesswith any other person."19 "As long as such publicity does not have an effect of inducing any individualemployed by any person other than the primary employer in the course of his employ-ment to refuse to pick up, deliver, or transport any goods, ornot to perform anyservices,at the establishment of the employer engaged in such distribution."[Emphasis supplied.]the Intermediate Report I Issued inGeneral Drivers, Warehousemen and Helpers, LocalUnion No.968,etc. ('Schepps GroceryGo.),133 NLRB 1420. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that by circulating and distributing "Do Not Patronize" handbills in themanner found herein the Union thereby violated Section 8(b) (4) (i) and (ii) (B) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with theoperations of the companies concerned as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction which I find necessary to effectuate the policies of the Act.Having found the Respondent violated Section 8(b) (4) (i) and (ii) (B) of theAct by circulating and distributing "Do Not Patronize" leaflets to customers andemployees of neutral employers in the Houston, Texas, area, who are engaged incommerce or in an industry affecting commerce, because they accepted and utilizedthe services of Houston Armored Car Company, Inc., I will recommend that, inaddition to the requirement that the Respondent post the usual notice, the Respondentbe ordered to circulate and distribute copies of said notice in the same manner andto the same extent as it circulated and distributed the "Do Not Patronize" leaflets.Since the Respondent's activities were directed against about 70 firms in theHouston, Texas, area who accepted and utilized the services of Houston ArmoredCar Company, Inc., I will recommend that the cease and desist provision encompassall persons in the Houston, Texas, area engaged in commerce or in an industryaffecting commerce, who do business with Houston Armored Car Company, Inc.Upon the basis of the foregoing findings of fact, and the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The operations of Houston Armored Car Company, Inc., occur in commercewithin themeaningof Sections 2(6) and (7) and 8(b) (4) of the Act.2.Finger Furniture Company, Inc.; J. Weingarten, Inc.; Blue Ribbon PackingCompany; F. W. Woolworth Company; Sears, Roebuck & Company; and J. C. PenneyCompany are persons engaged in commerce or in an industry affecting commercewithin themeaningof Section 8 (b) (4) of the Act.3.United Plant Guard Workers of America is a labor organization within themeaning ofSection 2(5) of the Act.4.By picketing the premises of Finger Furniture Company, Inc., J. Weingarten,Inc., Blue Ribbon Packing Company, F. W. Woolworth Company, Sears, Roebuck &Company, and J. C. Penney Company, in the period January 24 to 26, 1961, theRespondent has induced and encouraged individuals employed by these neutralemployers to engage in a strike or a refusal in the course of their employment toperform services, and has restrained and coerced these employers, in each case withan object of forcing or requiring them to cease doing business with Houston ArmoredCar Company, Inc., and has thereby violated Section 8(b) (4) (i) and (ii) (B) ofthe Act.5.By circulating and distributing the "Do Not Patronize"leafletsat the premisesof Finger Furniture Company, Inc., J. Weingarten, Inc., F. W. Woolworth Company,Sears, Roebuck & Company, and J. C. Penney, the Respondent has threatened, re-strained, and coerced these employers with an object of forcing or requiring saidemployers to cease doing business with Houston Armored Car Company, Inc., andhas thereby violated Section 8 (b) (4) (ii) (B) of the Act.6.By circulating and distributing the "Do Not Patronize" leaflets to individualsemployed by Sears, Roebuck & Company, and J. Weingarten, Inc., at their respectivepremises, the Respondent has induced and encouraged employees of neutral employersto engage in a strike or a refusal in the course of their employment to perform serv-ices with an object of forcing or requiringSears,Roebuck & Company and J. Wein-garten, Inc., to cease doing business with Houston Armored Car Company, Inc., andhas thereby violated Section 8(b) (4) (i) (B) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]